In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of Hamilton County Prosecuting Attorney Joseph T. Deters’s motion for leave to intervene as respondent,
It is ordered by the court that the motion for leave to intervene is granted. The answer and motion for judgment on the pleadings that is attached to the motion for leave to intervene is deemed filed.
Relator shall file a response to the motion for judgment on the pleadings, which is attached to the intervening respondent’s motion for leave to intervene, within ten days of the date of this entry.